Citation Nr: 0709358	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected lumbar spine spondylolysis at 
L-5 with spondylolisthesis of L-5 on S-1 and radiculopathy of 
the left lower extremity.  

2.  Entitlement service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to 
service-connected lumbar spine spondylolysis at L-5 with 
spondylolisthesis of L-5 on S-1 and radiculopathy of the left 
lower extremity.

3.  Entitlement to an increased rating for lumbar spine 
spondylolysis at L-5 with spondylolisthesis of L-5 on S-1, 
currently evaluated as 40 percent disabling.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, denying the veteran's multiple 
claims.  After the claim was certified to the Board, the 
Board received notice that the veteran moved to the 
jurisdiction of Gilchrist, Texas.

In February 2007, the veteran moved the Board to advance his 
case on its docket.  Such motion was granted by the Board in 
March 2007 and expedited consideration of the veteran's 
appeal has followed.  

In his April 2005 statement, the veteran sets forth a claim 
of entitlement to an increased level of compensation for 
service-connected disablement for the period from 1982 to 
1988.  Such matter has not been developed or certified for 
review by the Board at this time, nor is it found to be 
inextricably intertwined with any matter herein on appeal.  
As such, that question is referred to the RO for initial 
development and adjudication.  

This appeal is REMANDED in its entirety to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.

REMAND

The Board regrets any further delay in adjudicating the case, 
but must remand the case as additional medical examination 
and opinion is necessary to decide the case.  38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran is service connected for lumbar spine 
spondylolysis at L-5 with spondylolisthesis of L-5 on S-1.  
He had a Gill laminectomy performed in April 1987.  His 
hospitalization record noted numbness of both legs relieved 
when lying down, and a history of ethanol abuse.  VA 
examination in July 1987 reflected signs indicative of 
neuropathy.  A VA consultation in May 2002 reflected the 
veteran's complaints of neuropathy symptoms in the lower 
extremities.  A 15-minute discussion resulted in assessments 
of status post laminectomy with lower extremity (LE) 
residuals and peripheral neuropathy, secondary to spine 
disease (dz) and/or alcohol (etoh).  A magnetic resonance 
imaging (MRI) scan of the lumbar spine in September 2002 
found grade I to grade II anterior spondylolisthesis of L5 
relative to S1, and a posterior herniation at L5-S1 with 
prominent extension into both neural foramina with bilateral 
foraminal encroachment, more so on the right side.  A 
November 2002 neurologist consultation provided the following 
diagnosis:

"My conclusion is this man has a failed back 
syndrome with chronic back pain and mechanical low 
back pain with a spondylolisthesis at L5-S1 with a 
herniated disc extending into both L5-S1 foramen, 
more so on the right than on the left.  He also 
has a peripheral neuropathy."

An April 2003 VA examination addendum opinion resulted in the 
following diagnoses:

1.  Peripheral neuropathy as likely as not 
secondary to polysubstance abuse, primarily 
alcohol.
2.  Failed back syndrome with radicular pain.

In June 2004, the veteran underwent L5-S1 lumbar fusion with 
internal fixation and reduction of grade II spondylolithiasis 
with pedicle screws and rods at L5-S1.  He reported being 
much improved with some stiffness in the lower back.  
Immediately thereafter, he denied having symptoms in his 
legs.  VA examination in November 2004 did not elicit any 
report of right lower extremity pain.  Physical examination 
resulted in a diagnosis of spondylolysis at L5 with 
spondylolisthesis of L5 on S1 with limitation of motion, 
partially corrected with a fusion at L5/S1 with radiculopathy 
into the left leg.

The question to be resolved, in light of the veteran's June 
2004 post-operative symptomatology, places into question as 
to whether the veteran's right and/or left neurologic 
symptoms of the lower extremities reported in 2002 were in 
fact attributable to the service connected lumbar spine 
disability.  These findings are necessary in order to 
evaluate the increased rating claim under the old and new 
criteria for intervertebral disc syndrome (IVDS) and to 
adjudicate the service connection claim for peripheral 
neuropathy.  Medical opinion is also necessary to determine 
whether the veteran's service connected lumbar spine 
disability precludes him from obtaining and performing 
substantially gainful employment.

Notice is also taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

In this instance, the RO has not considered the veteran's 
claim for secondary service connection under the revised 
regulation, and remand is found to be necessary to facilitate 
further RO review.  In addition, while it is evident that a 
VA medical opinion was requested and received with respect to 
the question of the existence of a direct causal link between 
the claimed peripheral neuropathy of the veteran's lower 
extremities and his service-connected low back disorder, no 
medical input was requested or obtained as to the aggravation 
question presented by 38 C.F.R. § 3.310(b) (2006) and Allen, 
supra.  The need for further medical input is therefore 
indicated.  

Review of the file further shows that the RO in its rating 
decisions of July 2003 and December 2004 evaluated the 
veteran's low back disorder under a change in rating criteria 
for IVDS effectuated, beginning September 23, 2002, see 67 
Fed. Reg. 54345 (2002), and again on September 26, 2003, see 
68 Fed. Reg. 51454-51456 (2003), but without citation to or 
consideration of the IVDS criteria in effect prior thereto.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule 
of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the Supreme Court and United States Court of Appeals for the 
Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  As well, despite the veteran's specific 
contention as to his entitlement to an increased evaluation 
on the basis of extraschedular criteria, full consideration 
of such matter has not been afforded to date.  In view of the 
foregoing, remand is deemed necessary to obtain further 
evidentiary development and to permit the RO to consider the 
veteran's claim for increase under all possible avenues for 
which there exists potential entitlement.  

With respect to the veteran's TDIU claim, it is evident that 
the veteran was not provided notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2006).  As well, the RO did not reconsider the 
veteran's entitlement to a TDIU, following its June 2005 
grant of entitlement to service connection for radiculopathy 
of the left lower extremity.  It is also apparent by 
statements of the veteran in April and October 2005 that he 
seeks entitlement to service connection for toe injuries 
sustained in July 1982 and an increased evaluation for his 
service-connected depression, both of which are inextricably 
intertwined with the TDIU issue on appeal.  Further actions 
are thus needed prior to the Board's review of the merits of 
the veteran's TDIU claim.  

Accordingly, this appeal is REMANDED for the following:

1.  Contact the veteran for the following 
(please note the veteran's change of 
address and change of RO jurisdiction since 
at least June 2006):
    a) request him to identify his private 
and VA providers of treatment since July 
2004, to include whether he has obtained VA 
treatment since he has moved to Texas;
    b) ascertain whether he in fact is 
pursuing claims for service connection on a 
direct and/or secondary basis for toe 
injuries sustained in July 1982, and an 
increased rating for a depressive disorder;
    c) advise him of the criteria of 38 
C.F.R. § 3.310(b);
    d) provide him a VCAA notice on his claim 
of entitlement to TDIU; and
    e) provide him notice of the criteria for 
establishing a disability rating and 
effective date of award for his peripheral 
neuropathy claims consistent with the 
holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain complete clinical records from 
the Sheridan, Wyoming VA Medical Center 
since July 2004.

3.  The RO should then schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his lumbar 
spine disability, if any.  The claims 
folder should be provided to the examiner 
for review.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide the following findings 
and opinion:
	a) based upon review of the entire 
record, including the June 2004 post-
surgical symptomatology, identify all 
chronic neurologic manifestations of lumbar 
spine disability present in the right lower 
extremity from 2002 to June 2004, to 
include separating any symptomatology 
attributable to alcohol related peripheral 
neuropathy, if any;
	b) based upon review of the entire 
record, including the June 2004 post-
surgical symptomatology, identify all 
chronic neurologic manifestations of lumbar 
spine disability present in the left lower 
extremity from 2002 to June 2004, to 
include separating any symptomatology 
attributable to alcohol related peripheral 
neuropathy, if any;
	c) based upon review of the entire 
record, including the June 2004 post-
surgical symptomatology, identify all 
chronic neurologic manifestations of lumbar 
spine disability present in the right lower 
extremity since June 2004, to include 
separating any symptomatology attributable 
to alcohol related peripheral neuropathy, 
if any;
    d) based upon review of the entire 
record, including the June 2004 post-
surgical symptomatology, identify all 
chronic neurologic manifestations of lumbar 
spine disability present in the left lower 
extremity since June 2004, to include 
separating any symptomatology attributable 
to alcohol related peripheral neuropathy, 
if any;
	e) if peripheral neuropathy of the right 
and/or left lower extremity due to alcohol 
is present, is it at least as likely as not 
that such neuropathy increased in severity 
due to the service-connected lumbar spine 
disability?  If so, the examiner should 
indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate, severe) before the onset of the 
aggravation;
	f) identify any other chronic neurologic 
manifestations of the lumbar spine 
disability that may be present; and
	g) is it at least as likely as not (a 
likelihood of 50 percent or greater) that 
the chronic orthopedic and neurologic 
manifestations of the service connected 
lumbar spine disability preclude the 
veteran from securing and following a 
substantially gainful occupation?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.   

The examiner is also requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to provide 
any requested opinion without resort to 
pure speculation, he or she should so 
indicate.

4.  Following any additional development 
that may be indicated, the veteran's 
original claims for direct and secondary 
service connection for peripheral 
neuropathy of the left and right lower 
extremities; his claim for increase for 
lumbar spine spondylolysis at L-5 with 
spondylolisthesis of L-5 on S-1; and his 
claim for a TDIU, must be readjudicated on 
the basis of all the evidence on file, 
including the rating decision of June 2005 
granting service connection for 
radiculopathy of the left lower extremity, 
and all governing legal authority, 
inclusive of the amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, and 
all applicable criteria for the rating of 
spinal disorders, including the IVDS 
provisions in effect prior to September 23, 
2002, and consideration of 38 C.F.R. 
§ 3.321(b).  

If any benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on the 
claims for benefits, relevant evidence 
developed since entry of the statement of 
the case, and all dispositive law and 
regulations.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




